Name: Commission Regulation (EEC) No 3704/84 of 28 December 1984 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 84 Official Journal of the European Communities No L 341 /43 COMMISSION REGULATION (EEC) No 3704/84 of 28 December 1984 fixing the rate of die additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation. 2. The amount of the subsidy and in the case of advance fixing for April to August 1985, will, however, as for dried fodder, be confirmed or replaced as from 1 January 1985 to take into account the guide price which is fixed for these products for the 1985/86 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (3), as last amended by Regulation (EEC) No 3364/84 (4) ; Whereas, in the absence of the guide price for the 1985/86 marketing year for dried fodder and in the case of advance fixing for April to August 1985, the amount of subsidy on this product has been obtainable only on the basis of the guide price for April to August 1984 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1985/86 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 1 . 0 OJ No L 132, 21 . 5. 1983, p. 29 . 0 OJ No L 205, 1 . 8 . 1984, p. 27. (*) OJ No L 313, 1 . 12. 1984, p. 34. No L 341 /44 Official Journal of the European Communities 29. 12. 84 ANNEX to the Commission Regulation of 28 December 1984 fixing the rate of die additional aid for dried fodder Additional aid applicable from 1 January 1985 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 45,601 22,801 Additional aid in case of advance fixing for the month of : (ECU/ tonne) February 1985 March 1985 April 1985 ( «) May 1985 (") June 19850 July 1985 (') August 1985(')0 September 1985 (3) October 1985 (3) 45,452 45,452 40,065 45,518 45,518 44,202 44,202 0 0 22,726 22,726 20,033 22,759 22,759 22,101 22,101 0 0 (') Subject to the fixing for the 1985/86 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 . (2) Subject to the fixing of the threshold price for barley for the 1985/86 marketing year. (3) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .